PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Amended Answer.
Claimant seeks payment in the amount of $477.60 for medical services provided to an inmate at Huttonsville Correctional Center. Respondent, in its Amended Answer, admits the validity of the claim in this amount and further states that sufficient funds to pay the claim were not appropriated in its budget during the subject fiscal years.
While the Court believes that this is a claim which in equity and good *239conscience should be paid, the Court further believes that an award cannot be recommended based upon the decision in Airkem Sales and Service, et al. v. Dep’t of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.